NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                  JOHN P. KOWAT,
                     Petitioner,
                            v.
           DEPARTMENT OF THE ARMY,
                  Respondent.
              __________________________

                      2010-3179
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. DA3330090406-I-1.
               __________________________

              Decided: January 19, 2010
              __________________________

   JOHN P. KOWAT, San Antonio, Texas, pro se.

    SCOTT T. PALMER, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and DEBRAH A. BYNUM,
Assistant Director.
               __________________________
2                                           KOWAT v. ARMY

     Before LOURIE, LINN, and DYK, Circuit Judges.
PER CURIAM.
    John P. Kowat (“Kowat”) appeals from a final decision
of the Merit Systems Protection Board (“Board”) denying
his claim that the Army violated the Veterans Employ-
ment Opportunities Act of 1998 (“VEOA”) by failing to
provide him an opportunity to compete for the position of
inventory management specialist. See Kowat v. Dep’t of
the Army, No. DA3330090406-I-1 (Oct. 23, 2009) (“Initial
Decision”), reh’g denied, (July 8, 2010) (“Final Order”).
For the reasons discussed below, this court affirms.
                      BACKGROUND
    On October 21, 2008, the Army issued a vacancy an-
nouncement for the position of inventory management
specialist at Fort Sam Houston, Texas. The vacancy
announcement indicated that the Army would fill the
vacancy through the merit promotion process and appli-
cants would be evaluated by their experience, as reflected
in their resumes. Kowat, a twenty-year veteran with
service-connected disabilities, applied for this position
and submitted his resume. The vacancy announcement
closed on November 3, 2008.
    On November 13, 2008, a referral list containing four-
teen resumes, including Kowat’s, was forwarded to the
selection committee official, Chief Randolph, with instruc-
tions to select a primary selectee and at least one alter-
nate. Chief Randolph evaluated the resumes and selected
a primary selectee who was the “most well rounded can-
didate” and also two alternate candidates. Kowat was not
selected as the primary selectee or as either alternate.
    Upon learning that he had not been selected for the
position, Kowat filed a complaint with the Department of
Labor. Kowat contended he was denied his Veterans’
Preference when the Army failed to hire him for the
vacancy. The Department of Labor determined that the
KOWAT v. ARMY                                            3
evidence did not support his claim. Kowat appealed to
the Board, contending that the “selection procedures used
by the selecting official did not appear to be fair and
impartial in the consideration of my candidacy” and that
he was more qualified than the other candidates.
    The Board held that Kowat failed to establish any vio-
lation of the VEOA. Initial Decision at 7-8. According to
the Board, the VEOA only grants Kowat the right to
compete for the inventory management specialist posi-
tion, not the right to be selected. Id. at 7. Because the
Board found that Kowat’s application was considered on
its merits, the Board concluded that Kowat was given the
right to compete for the position pursuant to 5 U.S.C. §
3304(f)(1). Id. The Board subsequently denied Kowat’s
petition for review. Final Order. Kowat appeals from the
Board’s final decision. This court has jurisdiction of his
appeal under 28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).
    The VEOA provides that “veterans . . . may not be de-
nied the opportunity to compete for vacant positions for
which the agency making the announcement will accept
applications from individuals outside its own workforce
under merit promotion procedures.” 5 U.S.C. § 3304(f)(1).
The VEOA entitles preference eligible veterans the oppor-
tunity to compete for vacant positions. Id. The VEOA
does not, however, ensure that a veteran’s application will
be successful. Abell v. Dep’t of the Navy, 343 F.3d 1378,
1383 (Fed. Cir. 2003). See also Joseph v. FTC, 505 F.3d
1380, 1384 (Fed. Cir. 2007) (stating “[t]he fact that [a
preference eligible veteran] was not selected does not
4                                           KOWAT v. ARMY

mean that he did not have a full ‘opportunity to compete;’
it means only that, after such competition, he was not
selected.”).
    It is undisputed that Kowat is a preference eligible
veteran and the vacancy was to be filled through the
merit promotion procedures. Thus, the only issue re-
mains whether Kowat was given an opportunity to com-
pete.
     Kowat contends that Chief Randolph, after receiving
and reviewing all fourteen resumes, sent ten of them to a
selection panel. Kowat claims his resume was one of the
four that was set aside and not presented to the panel. Of
those sent to the panel, Kowat alleges Chief Randolph
“preselected three of the candidates as best qualified,
ranking them as one primary selectee and two alter-
nates.” Kowat further alleges the panel reviewed the ten
files and “likewise ranked the same three candidates ‘best
qualified’ in the identical order.” According to Kowat, the
panel “was no more than a ‘smoke screen.’”
    Kowat argues that the setting aside of his file and the
pre-selection by Chief Randolph deprived him of an oppor-
tunity to compete. Kowat claims the Army’s selection
process “resulted in the selection of candidates who may
not be fully qualified for the position, who may have made
misrepresentations on their resumes, who do not appear
to have sufficient writing skills; and above all who do not
appear to have the minimum levels of knowledge and
specialized skills based on work experience as shown on
their resumes for successful performance in the position.”
As part of this ad hominem attack on the selectee and
alternates, Kowat submitted their resumes and ex-
pounded upon the “numerous writing errors in resumes of
the two alternates (not fitting for a command staff posi-
tion), and insufficient required knowledge and skills
based on the work experience shown on the resume.”
KOWAT v. ARMY                                             5
    The government responds that Kowat’s contentions
are inaccurate and based purely upon his own specula-
tion. Kowat was given an opportunity to compete and his
resume was considered among the fourteen applicants for
the vacancy. According to the government, even if Chief
Randolph used a selection panel, because he was the
selecting official, the selection decision remained with him
and could not have been delegated. See Fort Sam Hous-
ton Civilian Personnel Merit Promotion and Placement
Regulations § 4-6(b) (1987) (stating selecting official may
seek advice from others but “must make the final decision
based on his/her judgment of job-related factors.”). Fur-
ther, the government relies upon a Board decision holding
that applicants need not be considered at every stage of
the selection process in order to have been given “an
opportunity to compete” under the VEOA. Harellson v.
United States Postal Service, 113 M.S.P.R. 534, 538-39
(2010).
    This court agrees with the government. The vacancy
for which Kowat applied was not open to the general
public. Kowat, due to his status, was able to apply for
this position and was considered among the fourteen
applicants. After reviewing all fourteen files, the selec-
tion official, Chief Randolph, ultimately selected a pri-
mary selectee and two alternates. In fact, the primary
selectee was also “preference eligible” under the VEOA.
Chief Randolph did not select Kowat as either the pri-
mary selectee or either alternate. The VEOA provides
that preference eligible veterans should not be deprived
the right to compete. It does not, however, guarantee that
a preference eligible veteran will actually be selected. See
Joseph, 505 F.3d at 1383-84. Kowat was given an oppor-
tunity to compete. The Board’s determination, finding no
violation of the VEOA, was not arbitrary, capricious, an
abuse of discretion, otherwise not in accordance with law,
or unsupported by substantial evidence. See 5 U.S.C. §
7703(c).
6                                            KOWAT v. ARMY

     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED

                          COSTS
    Each party shall bear its own costs.